          Case 4:18-cv-03382-HSG Document 70 Filed 04/30/21 Page 1 of 1

      

 ͳ
 ʹ
 ͵
 Ͷ
 ͷ
 ͸
 ͹
 ͺ                          UNITED STATES DISTRICT COURT
 ͻ                         NORTHERN DISTRICT OF CALIFORNIA
ͳͲ       SCOTT JOHNSON,                           Case No. 4:18-CV-03382-HSG
ͳͳ                Plaintiff,
                                                   ORDER TO EXTEND DATE
ͳʹ         v.                                     FOR FILING DISMISSAL
ͳ͵       JDING PROPERTIES, LLC, a
          California Limited Liability
ͳͶ       Company;
          STARBUCKS CORPORATION, a
ͳͷ       Washington Corporation; and Does
          1-10,
ͳ͸
                   Defendants.
ͳ͹
ͳͺ
ͳͻ              Having read the stipulation of the parties, and for good cause shown,
ʹͲ   the Court hereby GRANTS the request. The deadline to file a Stipulation for
ʹͳ   Dismissal shall be extended up to and including to May 25, 2021.
ʹʹ
ʹ͵   IT IS SO ORDERED.
ʹͶ              4/30/2021
      Dated: _________________           _____________________________________
                                        HONORABLE HAYWOOD S. GILLIAM, JR.
ʹͷ                                                 United States District Judge
ʹ͸
ʹ͹
ʹͺ

                                               1

      Order                                                    4:18-CV-03382-HSG
      
